Case 4:21-cr-00054-RGE-CFB Document 2 Filed 04/13/21 Page 1of11

IN THE UNITED STATES DISTRICT COURT

RECEIVED
APR 1 3 2021

CLERK OF DISTRICT COURT.

FOR THE SOUTHERN DISTRICT OF IOWA SOUTHERN DISTRICT OF I

UNITED STATES OF AMERICA,
V.

JEFFREY ALLAN KOCK,

)
)
)
)
)
)
Defendant. )
)
)
)
)
)
)

THE GRAND JURY CHARGES:

COUNT 1

Criminal No. 4:21-cr-054

Pim AAA eA

INDICTMENT

18 U.S.C. § 287

18 U.S.C. § 981(a)(1)(C)
18 U.S.C. § 982(a)(1)
18 U.S.C. § 1341

18 U.S.C. § 1343

18 U.S.C. § 1957

18 U.S.C. § 2232(a)

26 U.S.C. § 7203

28 U.S.C. § 2461(0)

(Failure to File—Calendar Year 2014)

During the calendar year 2014, the defendant, JEFFREY ALLAN KOCK, who

was a resident of West Des Moines, Iowa, within the Southern District of Iowa, had

and received gross income in such an amount that defendant was required by law,

following the close of the calendar year 2014, and on or before April 15, 2015, to make

an income tax return to the person assigned to receive returns at the local office of

the Internal Revenue Service at Des Moines, Iowa, in the Southern District of Iowa,

or to the Director, Internal Revenue Service Center, at Kansas City, Missouri, or to

another proper officer of the United States, stating specifically the items of

defendant’s gross income and any deductions and credits to which defendant was

entitled. Well-knowing and believing the foregoing, the defendant, JEFFREY ALLAN

KOCK, did willfully fail to make an income tax return to said person assigned to
Case 4:21-cr-00054-RGE-CFB Document 2 Filed 04/13/21 Page 2 of 11

receive returns at the local office of the Internal Revenue Service, to said director of
the Internal Revenue Service Center, or to any other proper officer of the United
States.

This is a violation of Title 26, United States Code, Section 7203.

THE GRAND JURY FURTHER CHARGES:

COUNT 2
(Failure to File—Calendar Year 2015)

During the calendar year 2015, the defendant, JEFFREY ALLAN KOCK, who
was a resident of West Des Moines, Iowa, within the Southern District of Iowa, had
and received gross income in such an amount that defendant was required by law,
following the close of the calendar year 2015, and on or before April 18, 2016, to make
an income tax return to the person assigned to receive returns at the local office of
the Internal Revenue Service at Des Moines, Iowa, in the Southern District of lowa,
or to the Director, Internal Revenue Service Center, at Kansas City, Missouri, or to
another proper officer of the United States, stating specifically the items of
defendant’s gross income and any deductions and credits to which defendant was
entitled. Well-knowing and believing the foregoing, the defendant, JEFFREY ALLAN
KOCK, did willfully fail to make an income tax return to said person assigned to
receive returns at the local office of the Internal Revenue Service, to said director of
the Internal Revenue Service Center, or to any other proper officer of the United
States.

This is a violation of Title 26, United States Code, Section 72038.
Case 4:21-cr-00054-RGE-CFB Document 2 Filed 04/13/21 Page 3 of 11

THE GRAND JURY FURTHER CHARGES:

COUNT 3
(Failure to File—Calendar Year 2016)

During the calendar year 2016, the defendant, JEFFREY ALLAN KOCK, who
was a resident of West Des Moines, Iowa, within the Southern District of lowa, had
and received gross income in such an amount that defendant was required by law,
following the close of the calendar year 2016, and on or before April 18, 2017, to make
an income tax return to the person assigned to receive returns at the local office of
the Internal Revenue Service at Des Moines, Iowa, in the Southern District of Iowa,
or to the Director, Internal Revenue Service Center, at Kansas City, Missouri, or to
another proper officer of the United States, stating specifically the items of
defendant’s gross income and any deductions and credits to which defendant was
entitled. Well-knowing and believing the foregoing, the defendant, JEFFREY ALLAN
KOCK, did willfully fail to make an income tax return to said person assigned to
receive returns at the local office of the Internal Revenue Service, to said director of
the Internal Revenue Service Center, or to any other proper officer of the United
States.

This is a violation of Title 26, United States Code, Section 7203.
Case 4:21-cr-00054-RGE-CFB Document 2 Filed 04/13/21 Page 4 of 11

THE GRAND JURY FURTHER CHARGES:

COUNT 4
(Failure to File—Calendar Year 2017)

During the calendar year 2017, the defendant, JEFFREY ALLAN KOCK, who
was a resident of West Des Moines, Iowa, within the Southern District of Iowa, had
and received gross income in such an amount that defendant was required by law,
following the close of the calendar year 2017, and on or before April 17, 2018, to make
an income tax return to the person assigned to receive returns at the local office of
the Internal Revenue Service at Des Moines, Iowa, in the Southern District of Iowa,
or to the Director, Internal Revenue Service Center, at Kansas City, Missouri, or to
another proper officer of the United States, stating specifically the items of
defendant’s gross income and any deductions and credits to which defendant was
entitled. Well-knowing and believing the foregoing, the defendant, JEFFREY ALLAN
KOCK, did willfully fail to make an income tax return to said person assigned to
receive returns at the local office of the Internal Revenue Service, to said director of
the Internal Revenue Service Center, or to any other proper officer of the United
States.

This is a violation of Title 26, United States Code, Section 7203.
Case 4:21-cr-00054-RGE-CFB Document 2 Filed 04/13/21 Page 5of11

THE GRAND JURY FURTHER CHARGES:

COUNT 5
(Failure to File—Calendar Year 2018)

During the calendar year 2018, the defendant, JEFFREY ALLAN KOCK, who
was a resident of West Des Moines, Iowa, within the Southern District of Iowa, had
and received gross income in such an amount that defendant was required by law,
following the close of the calendar year 2018, and on or before April 15, 2019, to make
an income tax return to the person assigned to receive returns at the local office of
the Internal Revenue Service at Des Moines, Iowa, in the Southern District of lowa,
or to the Director, Internal Revenue Service Center, at Kansas City, Missouri, or to
another proper officer of the United States, stating specifically the items of
defendant’s gross income and any deductions and credits to which defendant was
entitled. Well-knowing and believing the foregoing, the defendant, JEFFREY ALLAN
KOCK, did willfully fail to make an income tax return to said person assigned to
receive returns at the local office of the Internal Revenue Service, to said director of
the Internal Revenue Service Center, or to any other proper officer of the United
States.

This is a violation of Title 26, United States Code, Section 7203.
Case 4:21-cr-00054-RGE-CFB Document 2 Filed 04/13/21 Page 6 of 11

THE GRAND JURY FURTHER CHARGES:

COUNT 6
(False Claim—Calendar Year 2018)

On or about November 23, 2019, in the Southern District of Iowa and
elsewhere, the defendant, JEFFREY ALLAN KOCK, who was a resident of West
Des Moines, Iowa, made and presented to the Internal Revenue Service, an agency of
the United States Department of the Treasury, a claim against the United States for
a payment of a refund of taxes in the amount of $20,671, in the name of the Jeffrey
Allan Kock Trust, which defendant then and there knew to be materially false,
fictitious, and fraudulent, in that defendant JEFFREY ALLAN KOCK prepared and
caused to be prepared, and presented and caused to be presented to said agency, a
U.S. Income Tax Return for Estates and Trusts, Form 1041, for the calendar year
2018 which requested a refund to which neither the defendant nor the Jeffrey Allan
Kock Trust were entitled.

This is a violation of Title 18, United States Code, Section 287.

THE GRAND JURY FURTHER CHARGES:

COUNT 7
(False Claim—Calendar Year 2019)

On or about January 16, 2020, in the Southern District of lowa and elsewhere,
the defendant, JEFFREY ALLAN KOCK, who was a resident of West Des Moines,
Iowa, made and presented to the Internal Revenue Service, an agency of the United
States Department of the Treasury, a claim against the United States for a payment

of a refund of taxes in the amount of $10,921,192, in the name of the Jeffrey Allan
Case 4:21-cr-00054-RGE-CFB Document 2 Filed 04/13/21 Page 7 of 11

Kock Trust, which defendant then and there knew to be materially false, fictitious,
and fraudulent, in that defendant JEFFREY ALLAN KOCK prepared and caused to
be prepared, and presented and caused to be presented to said agency, a U.S. Income
Tax Return for Estates and Trusts, Form 1041, for the calendar year 2019 which
requested a refund to which neither the defendant nor the Jeffrey Allan Kock Trust
were entitled.

This is a violation of Title 18, United States Code, Section 287.

THE GRAND JURY FURTHER CHARGES:

COUNT 8
(Wire Fraud)

On or about November 23, 2019, in the Southern District of Iowa and
elsewhere, the defendant, JEFFREY ALLAN KOCK, having knowingly devised and
intending to devise a scheme and artifice to defraud and to obtain money by means
of materially false and fraudulent pretenses and representations, did for the purpose
of executing said scheme and artifice to defraud knowingly transmit and cause to be
transmitted by means of wire communication in interstate commerce a fraudulent
U.S. Income Tax Return for Estates and Trusts, Form 1041, for the calendar year
2018, in the name of the Jeffrey Allan Kock Trust, which requested a refund in the
amount of $20,671 to which neither the defendant nor the Jeffrey Allan Kock Trust
were entitled. Said Form 1041 was submitted to the Internal Revenue Service from
the Southern District of Iowa electronically, and it was received at the Internal
Revenue Service Center at Ogden, Utah.

This is a violation of Title 18, United States Code, Section 1343.
Case 4:21-cr-00054-RGE-CFB Document 2 Filed 04/13/21 Page 8 of 11

THE GRAND JURY FURTHER CHARGES:

COUNT 9
(Mail Fraud)

On or about January 16, 2020, in the Southern District of lowa and elsewhere,
the defendant, JEFFREY ALLAN KOCK, having knowingly devised and intending to
devise a scheme and artifice to defraud and to obtain money by means of materially
false and fraudulent pretenses and representations did for the purpose of executing
said scheme and artifice to defraud knowingly cause to be delivered by mail according
to the directions thereon a fraudulent U.S. Income Tax Return for Estates and Trusts,
Form 1041, for the calendar year 2019, in the name of the Jeffrey Allan Kock Trust,
which requested a refund in the amount of $10,921,192 to which neither the
defendant nor the Jeffrey Allan Kock Trust were entitled. Said Form 1041 was mailed
to the Internal Revenue Service from the Southern District of lowa, and it was
received at the Internal Revenue Service Center at Ogden, Utah, on or about January
24, 2020.

This is a violation of Title 18, United States Code, Section 1341.
Case 4:21-cr-00054-RGE-CFB Document 2 Filed 04/13/21 Page 9 of 11

THE GRAND JURY FURTHER CHARGES:

COUNTS 10-12
(Money Laundering)

On or about the following dates, in the Southern District of Iowa, the
defendant, JEFFREY ALLAN KOCK, did knowingly engage and attempt to engage
in the following monetary transactions by and through a financial institution, and
affecting interstate commerce, in criminally derived property of a value greater than
$10,000 having been derived from one or more specified unlawful activities, that is
wire fraud (18 U.S.C. § 1343) and mail fraud (18 U.S.C. § 1341), in that defendant
caused the following checks to be issued and negotiated from an account at Bankers

Trust of Clive, Iowa, into which account said criminally derived proceeds had been

 

deposited:

Count Date Description of Monetary Transaction

10 March 3, 2020 Cashier’s check in the amount of $146,271.80 for
the purchase of a 2020 Mercedes Benz E638 sedan

11 March 3, 2020 Cashier’s check in the amount of $122,556.05 for
the purchase of a 2017 Mercedes Benz G63 SUV

12 March 4, 2020 Cashier’s check in the amount of $117,581.70 for
the purchase of a 2019 Mercedes Benz SL450
coupe

Each of these counts is a violation of Title 18, United States Code, Section 1957.
Case 4:21-cr-00054-RGE-CFB Document 2 Filed 04/13/21 Page 10 of 11

THE GRAND JURY FURTHER CHARGES:

COUNT 13
(Concealment of Asset)

From on or about June 18, 2020, and continuing until on or about September
14, 2020, in the Southern District of Iowa, the defendant, JEFFREY ALLAN KOCK,
before the seizure of certain property by the Internal Revenue Service-Criminal
Investigation, to wit a 2020 Mercedes Benz E68 sedan titled in the name of the Jeffrey
Allan Kock Trust, the seizure of which had been authorized fer a United States
Magistrate Judge, did knowingly take action for the purpose of preventing and
impairing the Government’s lawful authority to take such property into its custody
and control, in that defendant knowingly concealed said property after receiving
notice that it was subject to seizure.

This is a violation of Title 18, United States Code, Section 2232(a).

THE GRAND JURY FINDS:

NOTICE OF FORFEITURE

Upon conviction of the offenses in violation of Title 18, United States Code,
Sections 1343 and 1341 as set out in Counts 8 and 9 of this Indictment, the defendant,
JEFFREY ALLAN KOCK, shall forfeit to the United States, pursuant to Title 18,
United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section
2461(c), any property, real or personal, which constitutes or is derived from proceeds

traceable to said offenses.

10
Case 4:21-cr-00054-RGE-CFB Document 2 Filed 04/13/21 Page 11of11

Upon conviction of the offenses in violation of Title 18, United States Code,
Section 1957 as set out in Counts 10, 11, and 12 of this Indictment, the defendant,
JEFFREY ALLAN KOCK, shall forfeit to the United States, pursuant to Title 18,
United States Code, Section 982(a)(1), any property, real or personal, involved in said
offenses and any property traceable to said property.

The property to be forfeited includes, but is not limited to:

1. A 2020 Mercedes Benz E63 sedan (VIN W1KZF8KB0LA810283);

2. A 2017 Mercedes Benz G63 SUV (VIN WDCYC7DF5HX274308); and

3. A 2019 Mercedes Benz SL450 coupe (VIN WDDJK6GA2KF055555).

This is all pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and
982(a)(1), and Title 28, United States Code, Section 2461(c).

A TRUE BILL.

FOREPERSON

Richard D. Westphal
Acting United States Attorney

By: whe NE Af

Andrew H. Kahl |
Assistant United States Attorney

Lt
